DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II Invention, claims 9-15, and newly added claims 21-28, in the reply filed on October 14, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-23 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanai (U.S. Pub. 2012/0217607).
Regarding claims 21-23 and 28, Hanai [Figs.1,5] discloses a package, comprising:
a die comprising a sensing component [202];
through insulating vias (TIV) [103] surrounding the die;
an encapsulant [100,11,21] [Paras.91,93] laterally encapsulating the die and the TIVs, wherein the encapsulant has a protruding portion having a sharp tip [S1] [Fig.5]; and
a redistribution structure [13,31] over the die, the TIVs, and the encapsulant, wherein the redistribution structure has an opening [R0] exposing the sensing component of the die;

wherein the protruding portion [S1] of the encapsulant protrudes horizontally away from the TIVs [103];

wherein a thickness of the die [200] is smaller than a thickness of the encapsulant [100,11,21];

further comprising conductive terminals [T2] over the encapsulant opposite to the redistribution structure, wherein the conductive terminals are electrically connected to the TIVs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanai (U.S. Pub. 2012/0217607) in view of Lee (U.S. Pub. 2016/0218136).
Regarding claim 9, Hanai [Figs.1] discloses a package, comprising: 
a die comprising a sensing component [202]; 
through insulating vias (TIV) [103] surrounding the die; 
an encapsulant [100,11,21] laterally encapsulating the die and the TIVs; and 
a redistribution structure [13,31] over the die, the TIVs, and the encapsulant, wherein the redistribution structure has an opening [R0] exposing the sensing component of the die.

Hanai fails to explicitly disclose wherein a top surface of the redistribution structure is slanted. However, Lee [Figs.1-2] discloses a sensor package wherein a top surface of the redistribution structure [600,700,800] is slanted. It would have been obvious to provide wherein a top surface of the redistribution structure is slanted as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 10 and 15, Hanai [Fig.1] discloses 
wherein a thickness of the die [ 200] is smaller than a thickness of the encapsulant;

further comprising conductive terminals [T2] over the encapsulant opposite to the redistribution structure, wherein the conductive terminals are electrically connected to the TIVs.

Allowable Subject Matter
Claims 11-14 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
wherein the redistribution structure comprises:
a first dielectric layer covering a top surface and a portion of a sidewall of the encapsulant;
a second dielectric layer disposed over the first dielectric layer; and
conductive patterns sandwiched between the first dielectric layer and the second dielectric layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822